In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐3127 
JEREMY MEYERS, individually, and  
on behalf of all others similarly situated, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

ONEIDA TRIBE OF INDIANS OF WISCONSIN, 
                                                          Defendant‐Appellee. 
                                 ____________________ 

             Appeal from the United States District Court for the 
                        Eastern District of Wisconsin. 
        No. 1:15‐cv‐00445‐WCG — William C. Griesbach, Chief Judge. 
                                  ____________________ 

   ARGUED FEBRUARY 19, 2016 — DECIDED SEPTEMBER 8, 2016 
                 ____________________ 

   Before  MANION  and  ROVNER,  Circuit  Judges,  and  BLAKEY, 
District Judge. 
   ROVNER,  Circuit  Judge.  In  response  to  the  burgeoning 
problem  of  identity  theft,  when  Congress  enacted  the  Fair 
and Accurate Credit Transaction Act (FACTA) in 2003, it in‐
                                                 
 The Honorable John Robert Blakey, of the Northern District of Illinois, 

sitting by designation. 
2                                                         No. 15‐3127 

cluded  within  the  Act  a  provision  to  reduce  the  amount  of 
potentially  misappropriateable  information  produced  in 
credit  and  debit  card  receipts.  The  Act  prohibits  merchants 
from  printing  on  the  receipt  the  credit  card  expiration  date 
and more than the last five digits of the credit or debit card 
number.  The  plaintiff  in  this  case,  Jeremy  Meyers,  used  his 
credit  card  to  make  purchases  at  two  stores  owned  by  the 
defendant,  the  Oneida  Tribe  of  Indians  of  Wisconsin,  and 
received  an  electronically‐printed  receipt  at  each  store  that 
included  more  than  the  last  five  digits  of  his  credit  card  as 
well as the card’s expiration date. Meyers brought a putative 
class action in the eastern District of Wisconsin for violations 
of FACTA, but the district court determined that the defend‐
ant,  an  Indian  Tribe,  was  immune  from  suit  under  the  Act. 
Meyers appeals and we affirm. 
                                     I. 
    The  facts  in  this  case  are  simple  and  not  in  dispute.  Be‐
tween February 6 and 17, 2015, Meyers used his credit card 
to  make  purchases  at  the  Oneida  Travel  Center  and  two 
Oneida  One  Stop  retail  locations  in  and  around  Green  Bay, 
Wisconsin.  All  three  stores  are  owned  and  operated  by  a 
federally‐recognized  Indian  tribe,  the  Oneida  Tribe  of  Indi‐
ans  of  Wisconsin.  At  each  store  he  received  electronically 
printed  receipts  that  included  more  than  the  last  five  digits 
of his credit card as well as the card’s expiration date. He al‐
leges  that  the  Tribe  issued  these  receipts  in  violation  of 
FACTA. 
    FACTA, an amendment to the Fair Credit Reporting Act, 
states that, 
No. 15‐3127                                                                   3

           [n]o  person  that  accepts  credit  cards  or  debit 
           cards for the transaction of business shall print 
           more than the last 5 digits of the card number 
           or the expiration date upon any receipt provid‐
           ed to the cardholder at the point of the sale or 
           transaction. 
15 U.S.C. § 1681c(g)(1). FACTA defines a person as “any in‐
dividual, partnership, corporation, trust, estate, cooperative, 
association,  government  or  governmental  subdivision  or 
agency, or other entity.” 15 U.S.C. § 1681a(b). 
    Meyers sued the Oneida Tribe for these alleged violations 
of  FACTA  and  brought  a  putative  class  action  on  behalf  of 
all credit and debit card holders who, after June 3, 2008, re‐
ceived  from  the  Oneida  Tribe,  an  electronically  printed  re‐
ceipt that displayed more than the last five digits of the per‐
son’s  credit  or  debit  card  or  displayed  the  card’s  expiration 
date.  The  district  court  judge  stayed  a  decision  on  certifica‐
tion of the class. (R. 7).1 
   The  Oneida  Tribe  moved  to  dismiss  Meyers’  claim  for 
lack of subject matter jurisdiction under Federal Rule of Civil 
Procedure  12(b)(1).  The  Tribe  argued  that  Meyers’  claims 
were barred under the doctrine of tribal sovereign immunity 
and  that  Meyers  had  not  suffered  an  “injury  in  fact”  grant‐
ing him standing under Article III of the Constitution.  
   The  district  court  correctly  noted,  as  we  discuss  below, 
that the question of sovereign immunity is not jurisdictional. 
Nevertheless,  the  court  properly  treated  the  Tribe’s  motion 

                                                 
1 Unless  otherwise  noted,  references  are  to  the  record  in  the  district 
court. 
4                                                        No. 15‐3127 

to  dismiss  for  lack  of subject  matter  jurisdiction  under  Fed‐
eral  Rule  of Civil Procedure 12(b)(1)  as a  motion to  dismiss 
for  failure  to  state  a  claim  for  which  relief  can  be  granted 
under Federal Rule of Civil Procedure 12(b)(6). See Miller v. 
Herman, 600 F.3d 726, 732–33 (7th Cir. 2010); citing Peckmann 
v.  Thompson,  966  F.2d  295,  297  (7th  Cir.  1992)  (when  appro‐
priate,  a  court  may  treat  a  motion  filed  under  Rule  12(b)(1) 
as if it were a Rule 12(b)(6) motion). The district court subse‐
quently concluded that the Tribe was immune from suit and 
granted the motion to dismiss. This appeal followed. 
                                    II. 
                                    A. 
    We  begin  with  the  threshold  matter  of  jurisdiction.  Just 
recently,  the  Supreme  Court  issued  its  decision  in  Spokeo 
which considered whether a plaintiff had adequately alleged 
injury in fact so as to acquire standing under Article III of the 
Constitution. Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016). The 
plaintiff  in  that  case  alleged  injury  pursuant  to  a  different 
part of the Fair Credit Reporting Act than the one at issue in 
this case—one that set forth requirements concerning the ac‐
curate  creation  and  use  of  consumer  reports.  The  Supreme 
Court explained that in order to satisfy the “case or contro‐
versy” requirement of Article III of the Constitution, the in‐
jury  must  be  both  particularized  and  concrete  and  thus  a 
plaintiff  cannot  satisfy  these  demands  by  alleging  a  bare 
procedural violation. Id. at 1550. It went on to explain: 
       Congress’  role  in  identifying  and  elevating  in‐
       tangible  harms  does  not  mean  that  a  plaintiff 
       automatically  satisfies  the  injury‐in‐fact  re‐
       quirement  whenever  a  statute  grants  a  person 
No. 15‐3127                                                            5

        a statutory right and purports to authorize that 
        person to sue to vindicate that right. Article III 
        standing requires a concrete injury even in the 
        context of a statutory violation. 
Id. at 1549. 
    In the district court, the defendants raised a claim of sub‐
ject  matter  jurisdiction,  and  noted  the  then‐pending  Spokeo 
case (R. 14, p.15‐16), but it has abandoned that issue on ap‐
peal  and  instead  focuses  only  on  the  issue  of  sovereign  im‐
munity  as  decided  by  the  district  court.  Neither  party 
briefed  the  issues  of  subject  matter  jurisdiction  raised  in 
Spokeo,  nor  did  either  party  submit  supplemental  authority 
regarding Spokeo. It is certainly true that a court may not de‐
cide  the  merits  of  a  case  without  subject  matter  jurisdiction 
even if the parties have not themselves raised it. See Steel Co. 
v.  Citizens  for  a  Better  Envʹt,  523  U.S.  83,  94  (1998),  United 
States  v.  Cook  County,  167  F.3d  381,  387  (7th  Cir.  1999).  This 
form  of  “’hypothetical  jurisdiction’  that  enables  a  court  to 
resolve contested questions of law when its jurisdiction is in 
doubt” was squarely rejected by the Supreme Court in Steel 
Co., 523 U.S. at 101. Shortly thereafter, however, the Supreme 
Court made clear that its ruling in Steel Co. did not mean that 
a federal court must consider subject matter jurisdiction over 
all other threshold  matters. Ruhrgas AG  v. Marathon Oil Co., 
526 U.S. 574, 584–85 (1999). To the contrary, “a federal court 
has leeway to choose among threshold grounds for denying 
audience to a case on the merits.” Sinochem Intʹl Co. v. Malay‐
sia Intʹl  Shipping  Corp.,  549 U.S. 422, 431  (2007), citing Ruhr‐
gas, 526 U.S. at 584–85. 
   The  issue  of  Article  III  constitutional  standing  after 
Spokeo,  which  was  decided  after  all  of  the  briefing  and  ar‐
6                                                                  No. 15‐3127 

gument  had  concluded  in  this  case,  has  not  been  presented 
to this court.2 We could remand this case to the district court 
to determine whether Meyers has standing in light of Spokeo 
(or request additional briefing in this court). That would an‐
swer  the  threshold  question  of  whether  the  plaintiff  is 
properly before this court for purposes of subject matter ju‐
risdiction.  However,  another  threshold  issue  is  easily  an‐
swered—that  is  whether  the  plaintiff  can  obtain  relief  from 
the  defendant  through  this  suit.  We  conclude  that  the  de‐
fendant has sovereign immunity and therefore it cannot. The 
Supreme  Court  has  instructed  that  a  court  “may  find  that 
concerns  of  judicial  economy  and  restraint  are  overriding” 
and  therefore  decide  other  threshold  issues  before  subject 
matter jurisdiction. See Ruhrgas, 526 U.S. at 586. It makes lit‐
tle  sense  for  this  court  to  waste  the  resources  of  the  district 
court  (and the  time  for  remand, and  the  parties  in  briefing) 
asking  it  to  determine  one  threshold  issue  when  another  is 
so easily and readily resolved here.  
    There  is  one  wrinkle  to  this  conclusion:  this  circuit  has 
clearly held that the question of sovereign immunity is not a 
jurisdictional  one.  See,  e.g.,  Smoke  Shop,  LLC v.  United  States, 
761  F.3d  779,  782,  n.1  (7th  Cir.  2014);  Blagojevich  v.  Gates, 
519 F.3d  370,  371  (7th  Cir.  2008),  Parrott  v.  United  States, 

                                                 
2 In another pending matter by this same plaintiff before this court, Mey‐

ers has alleged an almost identical violation of FACTA against a different 
defendant. The parties in that matter did brief the issue of standing after 
the  Supreme  Court’s  decision  in  Spokeo,  Inc.  v.  Robins,  136  S.  Ct.  1540 
(2016). See Meyers v. Nicolet Restaurant, De Pere, LLC, No. 16‐2075, Appel‐
late Record No. 8, 11, 13. And the parties have presented letters of sup‐
plemental authority informing the court of recently decided cases which 
cite Spokeo. Id. at 15, 16, & 17. 
No. 15‐3127                                                                       7

536 F.3d  629,  634–35  (7th  Cir.  2008).3  “What  sovereign  im‐
munity  means  is  that  relief  against  the  United  States  de‐
pends on a statute; the question is not the competence of the 
court to render a binding judgment, but the propriety of in‐
terpreting a given statute to allow particular relief.” Parrott, 
536 F.3d at 634–35, citing Cook County, 167 F.3d at 389. Sov‐
ereign immunity, therefore, is a waivable defense. Sung Park 
v.  Indiana  Univ.  Sch.  of  Dentistry,  692  F.3d  828,  830  (7th  Cir. 
2012).  In  addition  to  being  a  defense,  however,  sovereign 
immunity, like qualified immunity, also bears the character‐
istics  of  “immunity  from  trial  and  the  attendant  burdens  of 
litigation.” Abelesz v. Magyar Nemzeti Bank, 692 F.3d 661, 667 
(7th  Cir.  2012);  Herx  v.  Diocese  of  Fort  Wayne‐S.  Bend,  Inc., 
772 F.3d  1085,  1089  (7th  Cir.  2014)  (Sovereign  immunity  is 
part  of  a  class  “of  cases  [that]  involve  claims  of  immunity 
from  the  travails  of  a  trial  and  not  just  from  an  adverse 
judgment.”); see also Ashcroft v. Iqbal, 556 U.S. 662, 672 (2009) 
(qualified immunity “is both a defense to liability and a lim‐
ited  entitlement  not  to  stand  trial  or  face  the  other  burdens 
of litigation.”). This is why “an order rejecting a foreign gov‐
ernment’s claim of sovereign immunity also meets the crite‐
ria for collateral‐order appeal.” Herx, 772 F.3d at 1089. Thus, 
no  matter  whether  we  give  sovereign  immunity  the  label 
“jurisdictional”  or  not,  it  is  nevertheless  a  “threshold 

                                                 
3  Other  courts  disagree.  See,  e.g.,  Black v.  Wigington, 811 F.3d 1259,  1270 

(11th  Cir.  2016);  Patchak  v.  Jewell,  No.  15‐5200,  2016  WL  3854056,  at  *8 
(D.C.  Cir.  July  15,  2016);  Puckett  v.  Lexington‐Fayette  Urban  Cty.  Govʹt, 
No. 15‐6097, 2016 WL 4269802, at *3 (6th Cir. Aug. 15, 2016); E.F.W. v. St. 
Stephenʹs Indian High Sch., 264 F.3d 1297, 1302 (10th Cir. 2001)). It is not 
entirely clear, however, whether the disagreement in each case is a mat‐
ter of substance or labels. See note 4, infra. 
8                                                              No. 15‐3127 

ground[]  for  denying  audience  to  a  case  on  the  merits.” 
Ruhrgas, 526 U.S. at 585.4  
    In  short,  at  the  same  time  that  we  exercise  our  right  to 
“choose among threshold grounds for denying audience to a 
case on the merits,” Id., we emphasize two issues while do‐
ing so. First, the question of sovereign immunity  is not  one 
on the merits so we do not run afoul of the Supreme Court’s 
prohibitions in Steel Company. See Steel Co., 523 U.S. at 93–94. 
“[J]urisdiction  is  vital  only  if  the  court  proposes  to  issue  a 
judgment on the merits.” Sinochem Intʹl, 549 U.S. at 431, cit‐
ing  Intec  USA,  LLC  v.  Engle,  467  F.3d  1038,  1041  (7th  Cir. 
2006).  
    Second, our decision to decide the question of sovereign 
immunity rather than remand for a determination of stand‐
ing under Spokeo is not meant to declare that the question of 
sovereign  immunity  is  a  jurisdictional  one.  “Customarily,  a 
federal court first resolves doubts about its jurisdiction over 
the subject matter.” Ruhrgas, 526 U.S. at 578. As the Supreme 
Court noted, however, there are numerous circumstances in 
which a court appropriately accords priority to a non‐merits 
threshold inquiry other than subject matter jurisdiction, such 
as  pendent  jurisdiction,  forum  non  conveniens,  abstention, 
and others. Sinochem, 549 U.S. at 431. As it was pending, we 
predicted that this would be the Supreme Court’s likely rul‐
ing in Sinochem, noting that “there are many reasons for not 
adjudicating—lack of subject‐matter jurisdiction, lack of per‐
sonal jurisdiction, lack of ripeness, abstention, and forum non 
conveniens.”  Intec  USA,  467  F.3d  at  1041  (emphasis  in  origi‐
                                                 
4 See  Radha  A.  Pathak,  Statutory  Standing  and  the  Tyranny  of  Labels, 
62 Okla. L. Rev. 89 (2009).
No. 15‐3127                                                            9

nal).  And,  in  fact,  the  Supreme  Court  adopted  this  court’s 
statement that “jurisdiction is vital only if the court proposes 
to issue a judgment on the merits.” Sinochem Intʹl, 549 U.S. at 
431,  citing  Intec,  467  F.3d  at  1041.  In  this  case,  the  Supreme 
Court issued the Spokeo decision after this  case  was already 
briefed and  argued. The question  as to whether the injuries 
sustained  in  FACTA  cases  such  as  this  one  are  concrete 
enough  to  satisfy  the  standard  in  Spokeo  is  still  unresolved. 
Compare  Guarisma  v.  Microsoft  Corp.,  –––F.Supp.3d  –––,  –––, 
2016 WL 4017196, at *3 (S.D. Fla. July 26, 2016) (“violation of 
the FACTA constitutes a concrete injury in and of itself”) and 
Wood  v.  J  Choo  USA,  Inc.,  No.  15CV81487BLOOMVALLE, 
2016 WL 4249953, at *6 (S.D. Fla. Aug. 11, 2016) (noting that 
printing  the  violating  receipt  is,  in  and  of  itself,  a  concrete 
injury)  with  Noble  v.  Nevada  Checker  CAB  Corp.,  No. 
215CV02322RCJVCF,  2016  WL  4432685,  at  *4  (D.  Nev.  Aug. 
19, 2016) (“Plaintiffs have no standing to complain of the pu‐
tative technical violations of the statute alleged here, because 
the putative violations created no ‘concrete’ harm of the type 
sought to be prevented by Congress, and Plaintiffs have not 
separately  alleged  any  actual  harm.”)  A  later  court  might 
decide  it  best  to  address  the  Article  III  standing  issue  first, 
but  because  a  federal  court  has  leeway  to  choose  among 
threshold  grounds  for  denying  an  audience  on  the  merits, 
and  our  conclusion  that  the  defendants  have  sovereign  im‐
munity  resolves  a  non‐merits  threshold  matter  without  fur‐
ther burden on the courts and parties, we choose that route 
today.  
                                     B. 
   In  evaluating  the  Tribe’s  claim  of  sovereign  immunity, 
we begin with the uncontroversial, two‐century‐old‐concept 
10                                                         No. 15‐3127 

that  Indian  tribes  have  inherent  sovereign  authority.  Michi‐
gan  v.  Bay  Mills  Indian  Comty.,  134  S.  Ct.  2024,  2030  (2014). 
More  could  be  said  of  the  history  and  philosophy  behind 
this sovereignty as the court described it in Bay Mills, but the 
upshot is that Indian tribes possess “common‐law immunity 
from suit traditionally enjoyed by sovereign powers. … Thus 
unless and until Congress acts, the tribes retain their historic 
sovereign  authority”  Id.  This  is  true  even  for  a  tribe’s  com‐
mercial activities. Id. at 2031. 
     The Supreme Court has instructed time and again that if 
it  is  Congress’  intent  to  abrogate  tribal  immunity,  it  must 
clearly  and  unequivocally  express  that  purpose.  Id.  See  also, 
C  &  L  Enters.,  Inc.  v.  Citizen  Band  Potawatomi  Tribe  of  Okla., 
532  U.S.  411,  418  (2001);  United  States  v.  Dion,  476  U.S.  734, 
738–39 (1986); Santa Clara Pueblo v. Martinez, 436 U.S. 49, 58 
(1978). The list of cases could continue at length. Any ambi‐
guity  must  be  interpreted  in  favor  of  sovereign  immunity. 
Dolan  v.  United  States  Postal  Serv.,  546  U.S.  481,  498  (2006); 
White  Mountain  Apache  Tribe  v.  Bracker,  448  U.S.  136,  143–44 
(1980)  (“Ambiguities  in  federal  law  have  been  construed 
generously  in  order  to  comport  with  these  traditional  no‐
tions of sovereignty and with the federal policy of encourag‐
ing  tribal  independence.”).  We  review  the  legal  question  of 
whether  Congress  has  abrogated  tribal  sovereign  immunity 
de novo. Wisconsin v. Ho‐Chunk Nation, 512 F.3d 921, 929 (7th 
Cir. 2008). 
    Congress  did  not  specifically  list  Indian  tribes  in 
FACTA’s  definition  of  “person.”  See  15  U.S.C.  §  1681  a(b). 
Meyers claims that the definition of “person” which includes 
“any  …  government”  is  broad  enough  to  include  Indian 
tribes.  Perhaps  if  Congress  were  writing  on  a  blank  slate, 
No. 15‐3127                                                                     11

this  argument  would  have  more  teeth,  but  Congress  has 
demonstrated that it knows full well how to abrogate tribal 
immunity.  See,  e.g.,  Safe  Water  Drinking  Act,  42  U.S.C. 
§§ 300j‐9(i)(2)(A),  300f(10),  300f(12)  (defining  person  to  in‐
clude  municipality  and  municipality  to  include  an  Indian 
tribe);5  Resource  Conservation  and  Recovery  Act  of  1976, 
42 U.S.C.  §§  6901,  6903(13)(A),  6903(15);6  Fair  Debt  Collec‐
tion Procedures Act, 28 U.S.C. §§ 3002(7), 3002(10) (defining 
“person” to include “a natural person (including an individ‐
ual Indian) … or an Indian tribe.”7  
    It  is  true  that  Congress  need  not  invoke  “magic  words” 
to abrogate immunity. F.A.A. v. Cooper, 132 S. Ct. 1441, 1448 
(2012). In fact, in both Blue Legs and Osage Tribal Council, the 
courts  had  to  take  an  indirect  route  to  determine  that  Con‐
gress  meant  to  abrogate  immunity  by  finding  that  the  term 
“person”  in  the  respective  statute  covered  municipalities, 
and  that  the  term  “municipalities,”  in  turn,  was  defined  to 
cover  “Indian  tribes,”  See  Blue  Legs,  867  F.2d  at  1097;  Osage 
Tribal Council, 187 F.3d at 1182. As one federal district court 
noted  while  surveying  the  field,  however,  “there  is  not  one 

                                                 
5 See Osage Tribal Council ex rel. Osage Tribe of Indians v. U.S. Depʹt of La‐

bor,  187  F.3d  1174,  1180‐81  (10th  Cir.  1999)  (“the  language  of  the  Safe 
Drinking Water Act contains a clear and explicit waiver of tribal immun‐
ity.”). 
6 See Blue Legs v. U.S. Bureau of Indian Affairs, 867 F.2d 1094, 1097 (8th Cir. 

1989) (“It thus seems clear that the text and history of the RCRA clearly 
indicates congressional intent to abrogate the Tribe’s sovereign immuni‐
ty with respect to violations of the RCRA.”). 
7 See United States v. Weddell, 12 F. Supp. 2d 999, 1000 (D.S.D. 1998), affʹd, 

187 F.3d 645 (8th Cir. 1999) (finding “the clear language supports a con‐
clusion that Congress waived the sovereign immunity of Indian tribes.”). 
12                                                       No. 15‐3127 

example  in  all  of  history  where  the  Supreme  Court  has 
found  that  Congress  intended  to  abrogate  tribal  sovereign 
immunity without  expressly  mentioning Indian tribes  some‐
where in the statute.” In re Greektown Holdings, LLC, 532 B.R. 
680, 693 (E.D. Mich. 2015) (emphasis in original). 
     There is, however, one example of a circuit court abrogat‐
ing  tribal  immunity  without  an  express  mention  of  Indian 
tribes  somewhere  in  the  statute,  and  Meyers  attempts  to 
hitch himself to this  wagon. See Krystal Energy Co. v. Navajo 
Nation, 357 F.3d 1055 (9th Cir. 2004), cert. denied, 543 U.S. 871 
(2004).  In  Krystal  Energy,  the  Ninth  Circuit  found  that  Con‐
gress intended to abrogate Indian immunity under the Bank‐
ruptcy Code despite  the fact  that no definition  in  the Bank‐
ruptcy Code actually lists “Indian tribes” as either a foreign 
or  domestic  government.  Id.  at  1057.  The  Bankruptcy  Code 
at  issue  specifically  stated  that  it  abrogated  sovereign  im‐
munity  as  to  a  “governmental  unit”  which  it  defined  to  in‐
clude:  
       United  States;  State;  Commonwealth;  District; 
       Territory;  municipality;  foreign  state;  depart‐
       ment, agency, or instrumentality of the United 
       States  (but  not  a  United  States  trustee  while 
       serving as a trustee in a case under this title), a 
       State, a Commonwealth, a District, a Territory, 
       a  municipality,  or  a  foreign  state;  or  other  for‐
       eign or domestic government. 
11  U.S.C.A.  §  101(27)  (emphasis  added).  Id.  at  1057.  The 
Ninth Circuit concluded that the category of “Indian tribes” 
is  simply  a  specific  member  of  the  group  of  domestic  gov‐
ernments,  the  immunity  of  which  Congress  intended  to  ab‐
rogate. Id. at 1058.  
No. 15‐3127                                                        13

     Other  federal  courts  to  have  considered  this  question 
disagree. These other courts hold that because Indian tribes 
are  not  specifically  named  in  the  Bankruptcy  Code,  a  court 
would have to infer that Congress intended the phrase “oth‐
er foreign or domestic government” to encompass tribes and 
that such an inference is inappropriate. For example, in In re 
Whitaker,  474  B.R.  687,  695  (B.A.P.  8th  Cir.  2012),  the  Bank‐
ruptcy  Appellate  Panel  of  the  Eighth  Circuit  rejected  the 
Ninth  Circuit’s  conclusion  that  Congress  can  express  its  in‐
tent  to  abrogate  sovereign  immunity  as  to  Indian  tribes 
without  specifically  saying  so.  Instead,  the  Whitaker  court 
adhered to the general principle that statutes are to be inter‐
preted for the benefit of Indian tribes and that inferences like 
the one made by the Ninth Circuit were therefore impermis‐
sible. Id. It concluded, as a result, that in enacting the provi‐
sion of the Bankruptcy Code, Congress did not unequivocal‐
ly  express  its  intent  to  abrogate  the  sovereign  immunity  of 
Indian tribes. Id. In  the same vein, the district  court in  In re 
Greektown  holdings,  sitting  in  review  of  the  United  States 
Bankruptcy  Court  for  the  Eastern  District  of  Michigan,  rea‐
soned as follows: 
       This  Court  cannot  say  with  “perfect  confi‐
       dence”  that  the  phrase  “other  domestic  gov‐
       ernment”  unambiguously,  clearly,  unequivo‐
       cally  and  unmistakably  refers  to  Indian  tribes. 
       The  Bankruptcy  Court’s  conclusion  does  not 
       give  appropriate  deference  to  the  Supreme 
       Court’s  recent  admonition  that  “[t]he  special 
       brand  of  sovereignty  the  tribes  retain—both 
       the nature and its extent—rests in the hands of 
       Congress.”  Bay  Mills,  134  S.  Ct.  at  2037.  While 
       Congress  may  not  have  to  utter  “magic 
14                                                              No. 15‐3127 

           words,”  Supreme  Court  precedent  clearly  dic‐
           tates that it utter words that beyond equivoca‐
           tion  or  the  slightest  shred  of  doubt  mean  “In‐
           dian tribes.” Congress did not do so in sections 
           106(a) and 101(27) of the Bankruptcy Code and 
           thus the Tribe is entitled to sovereign immuni‐
           ty  from  suit  in  the  underlying  MUFTA  pro‐
           ceeding. 
In re Greektown Holdings, 532 B.R. at 700–01. The bankruptcy 
court  for  the  Northern  District  of  Iowa  came  to  the  same 
conclusion,  noting  that  the  bankruptcy  statute  makes  no 
specific mention of Indian tribes, and thus was insufficient to 
express  an  unequivocal  congressional  abrogation  of  tribal 
sovereign immunity. In re Natʹl Cattle Cong., 247 B.R. 259, 267 
(Bankr. N.D. Iowa 2000).  
    Of course we are not beholden to the precedent of any of 
these courts. 8 Nor is the interpretation of the specific defini‐
tion  of  “domestic  government”  in  the  Bankruptcy  Code  di‐
rectly on point for purposes of interpreting a different defini‐
tion  in  FACTA.  We  need  not  weigh  in  on  the  conflict  be‐
tween these courts on how to interpret the breadth the term 
“other domestic governments” under the Bankruptcy Code, 
because we conclude that Congress simply has not unequiv‐


                                                 
8 Meyers implores us to give extra weight to the Ninth Circuit’s holding 

because it has more experience with issues involving Indian Tribes. This 
is  a  frivolous  imploration.  Courts  of  Appeals  hear  cases  on  everything 
from bankruptcy to maritime law to ERISA to diversity suits about mat‐
ters of state law. It is the job of the Court of Appeals to become expert on 
any area of law before it. The Ninth Circuit has no more access to legal 
research on Indian tribe immunity than any other court.  
No. 15‐3127                                                         15

ocally  abrogated  the  sovereign  immunity  of  Indian  Tribes 
under the FACTA provision at issue in this case.  
    Meyers makes much of this court’s decision in Bormes v. 
United States, 759 F.3d 793 (7th Cir. 2014), in which we held 
that, in enacting the Fair Credit Reporting Act, Congress ab‐
rogated the United States’ sovereign immunity. We reasoned 
that the Act declares that any “person” who willfully or neg‐
ligently fails to comply with the Fair Credit Reporting Act is 
liable for damages, and then defines “person” as “any indi‐
vidual,  partnership,  corporation,  trust,  estate,  cooperative, 
association,  government  or  governmental  subdivision  or 
agency,  or  other  entity.”  Bormes,  759  F.3d  at  795,  citing 
15 U.S.C. §§ 1681n(a), 1681o(a), 1681a(b). Because there is no 
debate that the United States is  a  government, we  held,  the 
answer was plain. Bormes, 759 F.3d at 795. In Bormes, we con‐
cluded  that,  “[b]y  authorizing  monetary  relief  against  every 
kind of government, the United States has waived its sover‐
eign  immunity.”  Id.  (emphasis  in  original).  Meyers  would 
like  us  to  interpret  this  statement  to  mean  that  “every  gov‐
ernment”  must  also  include  Indian  tribes.  As  the  district 
court  noted,  however,  if  there  was  any  implication  about 
other sovereigns, it was clearly dicta. In fact, the government 
conceded  that  it  was  a  “person”  for  purposes  of  the  Act  so 
the  court  had  no  reason  to  engage  in  a  full  analysis  of  the 
scope  of  the  term  “any  government.”  Id.  The  district  court 
hit the nail on the head when it explained that: 
       It is one thing to say “any government” means 
       “the United States.” That is an entirely natural 
       reading  of  “any  government.”  But  it’s  another 
       thing to say “any government” means “Indian 
       Tribes.” Against the long‐held tradition of trib‐
16                                                     No. 15‐3127 

       al immunity … “any government” is equivocal 
       in this regard. Moreover, it is one thing to read 
       “the  United  States”  when  Congress  says  “gov‐
       ernment.” But it would be quite another, given 
       that  ambiguities  in  statutes  are  to  be  resolved 
       in  favor  of  tribal  immunity,  to  read  “Indian 
       tribes” when Congress says “government.” 
D. Ct. Order at 4 (R. 23, p.4) (emphasis in original).  
    Meyers argues that the district court dismissed his claim 
based on  its erroneous conclusion that  Indian  tribes are not 
governments. He then dedicates many pages to arguing that 
Indian  Tribes  are  indeed  governments.  Meyers  misses  the 
point. The district court did not dismiss his claim because it 
concluded  that  Indian  tribes  are  not  governments.  It  dis‐
missed his claim because it could not find a clear, unequivo‐
cal statement in FACTA that Congress meant to abrogate the 
sovereign  immunity  of  Indian  Tribes.  Meyers  has  lost  sight 
of  the  real  question  in  this  sovereign  immunity  case—
whether  an  Indian  tribe  can  claim  immunity  from  suit.  The 
answer  to  this  question  must  be  “yes”  unless  Congress  has 
told us in no uncertain terms that it is “no.” Any ambiguity 
must be resolved in favor of immunity. Cooper, 132 S. Ct. at 
1448.  Abrogation  of  tribal  sovereign  immunity  may  not  be 
implied. Santa Clara Pueblo v. Martinez, 436 U.S. 49, 58 (1978). 
Of course Meyers wants us to focus on whether the Oneida 
Tribe  is  a  government  so  that  we  might  shoehorn  it  into 
FACTA’s  statement  that  defines  liable  parties  to  include 
“any government.”  See Bormes, 759 F.3d at  795. But when it 
comes to sovereign immunity, shoehorning is precisely what 
we cannot do. Congress’ words must fit like a glove in their 
unequivocality. See Bay Mills, 134 S. Ct. at 2031; C & L Enters., 
No. 15‐3127                                                          17

532  U.S.  at  418.  It  must  be  said  with  “perfect  confidence” 
that Congress intended to abrogate sovereign immunity and 
“imperfect  confidence  will  not  suffice.”  Dellmuth  v.  Muth, 
491  U.S.  223,  231  (1989),  superseded  by  statute  on  other 
grounds  as  recognized  in  United  States  v.  Nordic  Vill.  Inc., 
503 U.S. 30, 45, n.14 (1992). Congress has demonstrated that 
it knows how to unequivocally abrogate immunity for Indi‐
an Tribes. It did not do so in FACTA.  
    This  leaves  one  last  loose  end.  Meyers  argues  that  the 
Fair Credit Reporting Act is a statute of general applicability 
and  thus  is  assumed  to  apply  to  Indian  tribes.  See  Smart  v. 
State Farm Ins. Co., 868 F.2d 929, 932 (7th Cir. 1989), supersed‐
ed  by  statute  on  other  grounds,  Pub.  L.  No.  109–280, 
§ 906(a)(2)(A),  120  Stat.  780,  1051  (2006),  as  recognized  in 
Bolssen v. Unum Life Ins. Co. of Am., 629 F. Supp. 2d 878, 881 
(E.D. Wis. 2009) (“when Congress enacts a statute of general 
applicability, the statute reaches everyone within federal ju‐
risdiction  not  specifically  excluded,  including  Indians  and 
Tribes.”).  As  the  district  court  correctly  pointed  out,  “the 
question here is not whether the Tribe is subject to FCRA; it 
is  whether  Plaintiff  can  sue  the  Tribe  for  violating  FCRA.” 
D. Ct.  Order  at  6  (R.  23,  p.6).  “[W]hether  an  Indian  tribe  is 
subject to a statute and whether the tribe may be sued for vio‐
lating the statute are two entirely different questions.” Flori‐
da Paraplegic, Assʹn, Inc. v. Miccosukee Tribe of Indians of Flori‐
da,  166  F.3d  1126,  1130  (11th  Cir.  1999)  (emphasis  in  origi‐
nal); see also Kiowa Tribe v. Manufacturing Tech., Inc., 523 U.S. 
751,  755  (1998)  (“There  is  a  difference  between  the  right  to 
demand compliance with state laws and the means available 
to enforce them.”); In re Natʹl Cattle Cong., 247 B.R. at 265.  
18                                                  No. 15‐3127 

   The  Tribe  has  sovereign  immunity  and  thus  the  district 
court’s grant of the Tribe’s motion to dismiss is AFFIRMED.